DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is responsive to the AFCP 2.0 submission received 14 January 2022 and the Applicant interview conducted on 24 January 2022.
The Examiner has reviewed the submission and has concluded that all of the rejections in the most recent final Office action are overcome and has entered the after final amendment.

Claims 1, 14 and 16 are currently amended, claims 2-13 and 17-20 are as previously presented and claim 15 is as originally presented.  In summary, claims 1-20 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the AFCP 2.0 amendment received 24 January 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-20 are hereby withdrawn and there being no remaining issues, claims 1-20 and the application are now in condition for allowance.


With regard to claim 1 claiming a an output control apparatus comprising: circuitry configured to acquire image data of a plurality of target objects captured at a site by an image capture device as captured image data; detect the plurality of target objects included in the captured image data; estimate a recognition level of an observing person on the detected plurality of target objects; determine whether at least one target object, of the plurality of objects, has a recognition level lower than the estimated recognition level of an observing person; identify a specific target object having lower recognition level among the detected plurality of target objects based on the estimated recognition level, in  response to determining that at least one target object has a recognition level lower than the estimated recognition level; and output screen-display image data including additional information set for the identified specific target object having lower recognition level, the screen- display image data generated for the acquired captured image data are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claims 14 and 16; claiming system and a method respectively, are of the same scope and features as claim 1 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613